 D4E(ISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 1396, International Brotherhoodl of Painters andAllied Trades, AFL-CIO and C. L. Wolff and SonsPainting Company and United Steelworkers ofAmerica, AFL-CIO and its ALocal 1000. Case 7CD 369November 13, 1979DECISION AND ORDER QUASHING NOTICEOF' HEARINGBY MEMBERS PENELI), MURPHIY, AND) TRUESDAIEThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by C. L. Wolff and Sons Painting Com-pany, herein called the Employer, alleging that Local1396, International Brotherhood of Painters and Al-lied Trades, AFL-CIO, herein called Painters 1396,had violated Section 8(b)(4)(D) of the Act by engag-ing in certain proscribed activity with an object offorcing or requiring the Employer to assign certainwork to its members rather than to employees repre-sented by United Steelworkers of America, AFL-CIO and its Local 1000, herein called Steelworkers1000.Pursuant to notice, a hearing was held before Hear-ing Officer Mark Rubin on July 10, 1979. Counsel forPainters 1396 appeared at the hearing, entered intocertain stipulations and expressed on behalf of Paint-ers 1396 a disclaimer of interest in the work at issue,and thereafter withdrew and did not participate fur-ther in the hearing. Steelworkers 1000 failed to ap-pear at the hearing, despite having been duly servedwith notice of the hearing. Counsel for the Employerappeared at the hearing and was afforded full oppor-tunity to be heard, to examine and cross-examine wit-nesses, and to adduce evidence bearing on the issues.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. IHE BUSINESS O IIti EMPO.()YERThe parties stipulated, and we find, that the Em-ployer, a Michigan corporation with its principalplace of business in Benton Harbor, Michigan, is en-gaged in painting and related services in the State ofMichigan. During calendar year 1978, the Employerreceived total gross revenues in excess of $300,000from its painting operations, of which $100,000 werereceived from painting for Whirlpool Corporation inBenton Harbor and St. Joseph, Michigan. The partiesfurther stipulated that Whirlpool Corporation in thesame period of time produced in the State of' Michi-gan goods valued in excess of $100,000 which wereshipped directly to firms outside the State of Michi-gan. Accordingly, the parties stipulated, and we find,that the Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.II. TE I.ABOR ORGANIZATIONS INVO)VI:I)The parties stipulated, and we find, that Painters1396 and Steelworkers 1000 are labor organizationswithin the meaning of Section 2(5) of the Act.111. THlE DISPIEA. Background and Facts of the DisputeBeginning on May 24, 1979., the Employer per-formed painting and allied services under separateagreements with two general contractors at sites lo-cated in Benton Harbor, Michigan. One contract,with Contractors I., Incorporated, called for the Em-ployer to perform services in connection with remod-eling of a K-Mart Store at 455 Riverview Drive inBenton Harbor. The other contract, with C. H. Leav-ell and Company, called for the Employer to performservices in connection with the building of OrchardsMall at Napier and Pipestone in Benton Harbor. Atthe time the dispute arose, the Employer had assignedthis work to its own employees who were representedby Steelworkers 1000.On November 10, 1978, Gary Perrone, businessagent for Painters 1396, spoke with David Stuart, of-fice manager for C. H. Leavell, concerning the paint-ing work to be done at Orchards Mall. Upon beinginformed that the Employer would be the paintingsubcontractor, Perrone informed Stuart that the Em-ployer was a nonunion contractor and that, unless theEmployer used Painters 1396 members or signed acontract with Painters 1396, there would be pickets atthe site when the Employer started work.As noted above, the Employer began work at theOrchards Mall site on May 24. On that date, J. T.Kelly, business agent for Painters 1396, met withDale H. Wolff, secretary-treasurer of the Employer,and Chet Taylor, project superintendent for the Or-chards Mall project. At that meeting, Kelly statedi Except as otherwise indicated, all dates herein are in 1979.246 NLRB No. 65442 LOCAL. 1396. PAINIERSthat he wanted the Employer to sign a contract. Asecond meeting was held a few hours later, at whichPerrone, Kelly, Wolff, and Painters 1396 president,Ershell Sayre, were present. Wolff was asked whetherthe Employer would sign a jobsite contract for theOrchards Mall project if it would not sign a generalcontract with Painters 1396. Kelly commented at themeeting that Painters 1396 would have pickets on thejobsite, and Sayre followed up with the observationthat "we are going to have trouble on that job" if theEmployer did not sign a contract. When Wolffpointed out that a separate gate had been set up forthe Employer's employees, he was told that "we willput pickets all over the job, we will shut the wholeworks down."On June 1, a meeting was held at the OrchardsMall site. Stuart and Taylor represented C. H. Leav-ell; a representative of the Southwestern MichiganBuilding Trades Council was present for a brief time;Wolff represented the Employer; and Painters 1396was represented by Kelly, Perrone, Sayre (for part ofthe meeting), and Larry Herzog. The Painters 1396representatives indicated that their dispute with theEmployer stemmed from two factors: First, Painters1396 did not know whether the Employer was union-ized or not: and second, there was a jurisdictionalproblem. Eventually, Kelly stated that if the Em-ployer did not sign an agreement and use Painters1396 members there would be pickets at the job onMonday, June 4.Beginning Monday, June 4, and running throughWednesday, June 6, pickets appeared at entrances tothe Orchards Mall site. The signs carried by the pick-ets stated, in essence, that the Employer did not payunion scale. The pickets engaged employees of sub-contractors other than the Employer in conversation.and none of the other subcontractors at the siteworked while the pickets were present. Verb few em-ployees crossed the picket lines, other than employeesof the Employer. At approximately 5 p.m. on June 5.the Employer received a letter from C. H. Leavell andCompany requesting that the Emplover remove itsemployees from the Orchards Mall jobsite until fur-ther notice. Despite the Employer's compliance withthis directive, pickets reappeared on June 6. includingBusiness Agent Kelly. and several subcontractorswere unable to work on the jobsite on that day.On June 7, Kelly called Eric E. Schoenborn. proj-ect engineer and estimator for Contractors I. I ncorpo-rated.2Kelly informed Schoenborn that, contrary tothe Employer's representations, the Employer was a'This call followed communications between Kell and lornm Bate,. hejob foreman tor the K-NMart project, which were reported t Schoenborn h?Bates, n which Bate, vlas nformed that there would he picket thait da itthe Emphlser were not dismissed from the projectnonunion contractor. Kelly also suggested that Con-tractors I would have no trouble getting out of itscontract with the Employer, and assured Schoenbornthat Painters 1396 had ample painters to furnish forthe K-Mart project. Schoenborn agreed to checkagain on the Employer's union status, but warnedthat he would hold Painters 1396 liable if pickets ap-peared and caused other employees to walk off thejob. Kelly replied that he was not responsible for anyof his members' picketing the project. The Employerremained on the job, but no pickets appeared.On June 20, the Employer filed the instant charges,alleging that Painters 1396 had violated Section8(b)(4)(D). We take administrative notice that boththe Employer and C. H. Leavell filed charges in Cases7 C('C 1044(1) and (2), alleging violations of Section8(b)(4)(B), on June 6.B. The Work i DisputeThe work in dispute involves the performance ofpainting and allied services at the Orchards Mall andK-Mart projects n Benton Harbor, Michigan.C. 711w Contentions of the PartiesThe Employer contends that Painters 1396 violatedSection 8(h)(4)(D) in that it demanded that the Em-ployer assign members of Painters 1396 to performpainting services instead of' the Employer's employ-ees, demanded that the general contractors requirethe Employer to use Painters 1396 members or secureanother contractor who would do so, picketed to en-force these demands, anti encouraged employees ofother subcontractors to withhold their services in sup-port of its demands. The Employer asserts that thework at issue was properly assigned to its own em-ployees, consistent with its agreement with Steelwork-ers 1000, its own practice and that in the paintingindustry, the skills of the employees, and the economyand efficiency of the Employer's operations. The Em-ployer further asserts that Painters 1396's disclaimerof interest at the hearing was merely a maneuver toavoid a decision on the merits of the dispute.Painters 1396 and Steelworkers 1000 did not filebriefs herein. !However, at the hearing, counsel forPainters 1396 moved to quash the notice of hearingbecause it was the position of Painters 1396 that ithad no interest in the work at issue. Counsel forPainters 1396 also asserted that the picketing on June4 6 at the Orchards Mall was informational only.that it sought merely to enforce pas ment of prevailingwage scales to the Employer's emplosees, and thatthe Employer and the general contractor were in-formed of this limited purpose in a timely fashion.443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes which have given rise tocharges under Section 8(b)(4)(D) of the Act. TheBoard's authority under this section, however, is lim-ited to the resolution of actual disputes between com-peting groups of employees. Thus, it is well estab-lished that a jurisdictional dispute no longer existswhen one of the competing unions or parties effec-tively renounces its claim to the work in question.3"A§10(k) hearing is a comparative proceeding aimed atdetermining which union is entitled to perform cer-tain tasks. Its function evaporates when one of theunions renounces and refuses the work."4General Building Laborers' Local Union No. 66 of the Laborers' Interna-tional Union of North America (Georgia-Pacific Corporation), 209 NLRB 611(1974), and cases cited therein.' N. L. R. B v. Plasterers' Local Union No. 79, Operative Plastrers ' and Ce-ment Masons' International Association, A FL CIO Texas State Title &d Ter-razzo Company]., 404 U.S. 116, 135 (1971).As indicated above, counsel for Painters 1396stated at the hearing herein that Painters 1396 dis-claims any interest in the work at issue. There is noevidence that Painters 1396 has engaged in conductinconsistent with its disclaimer of the work sincemaking its disclaimer. Accordingly, in these circum-stances we find that currently there are no competingclaims to the disputed work within the meaning ofSections 8(b)(4)(D) and 10(k) of the Act, and we shalltherefore quash the notice of hearing issued herein.5ORDERIt is hereby ordered that the notice of hearing is-sued in this case be, and it hereby is, quashed.' The Board has held that, where a union subsequently engages in conductinconsistent with a disclaimer of work, the Board ma) rescind in earlierdecision quashing notice of hearing and determine the dispute on its menrits.Local 825, International Union of Operating Engineers, A FL (10 (Cruz (Con-tractor., Inc.) 239 NLRB 490 (1978).444